                          Case 2:18-mj-01646 Document 1 Filed 10/17/18 Page 1 of 14
AO 106 (Rev 04110) Apphcallon for a Search Warrant (requestmg AlJSA Robert E Eckert)



                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                      Eastern District of Pennsylvania

                In the Matter of the Search of                           )
         (Briefly describe the property to be searched                   )
                                                                                                          ( (., 4 (, -'1
          or identify the person by name and address)
                                                                         )              Case No. ( ct"-
   information associated with the cellular telephone assigned           )
      call number (215) 436-3241 that 1s stored at premises              )
                    controlled by Metro PCS                              )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its /ocatwn)
 See Attachment A

located in the               Northern            District of                    Texas               , there is now concealed (identify the
person or describe the property to be seized):
    See Attachment B


          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                  ef evidence of a crime;
                  ~   contraband, fruits of crime, or other items illegally possessed;
                  :"'J property designed for use, intended for use, or used in committing a crime;
                  ~   a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                               Offense Description
            18 L'.S.C. 1951                            Hobbs Act Robbery


          The application is based on these facts:
        See attached affidavit



          ./J    Continued on the attached sheet .
          .ej Delayed notice of _30 days (give exact ending date if more than 30 days: .                                     ) is requested
                 under 18 C.S.C. § 3!03a. the basis of which is s e t ~°Q"sheet.                                      --:


                                                                                                    Apphcant ·s signature

                                                                                            Special Agent Scott Friedenreich, FBI
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


D a t e : ~ ; ~:;}pf                             y
City and state: Philadelphia, PA
             Case 2:18-mj-01646 Document 1 Filed 10/17/18 Page 2 of 14



                       IN THE U:'.'JITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PE~NSYL VANIA

 IN THE MATTER OF THE SEARCH OF
 INFOR~TION AS SOCIATED WITH THE
 CELLULAR TELEPHONE ASSIGNED        Magistrate No. _ { ~' ~ t-f £, _ _ .
 CALL NUMBER (215) 436-3241 THAT IS
 STORED AT PREMISES CONTROLLED
 BY Metro PCS



                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRAST

       I, Scott Friedenreich, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROL'SD

        I.     I make this affidavit in support of an application for a search warrant for

information associated with a certain cellular telephone assigned call number (215) 436-3241

("the SUBJECT PHONE") that is stored at premises controlled by Metro PCS, a wireless

telephone service provider headquartered at 2250 Lakeside Boulevard, Richardson, Texas 75082.

The information to be searched is described in the following paragraphs and in Attachment A.

This affidavit is made in support of an application for a search warrant under 18 C .S.C.

§ 2703(c)(I )(A) to require Metro PCS to disclose to the government copies of the information

further described in Section I of Attachment B. Upon receipt of the information described in

Section I of Attachment B, government-authorized persons will review the information to locate

items described in Section II of Attachment B.

       2.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and have

been since December 2008. I am currently assigned to the Philadelphia Field Office where I

work on the Violent Crimes Task Force. I investigate crimes such as commercial robberies and

burglaries and other violations of the Hobbs Act, carjackings and other related crimes. Prior to
             Case 2:18-mj-01646 Document 1 Filed 10/17/18 Page 3 of 14



being assigned to the Violent Crimes Task Force, I was assigned to the Health Care Fraud Task

Force for 9 years. I have written, sworn to, and executed numerous search warrant affidavits.

have directed cooperating witnesses to conduct consensual recordings and assisted other

investigators in consensual recordings. I have testified in grand jury and federal trial. During the

course of my investigations, I have subpoenaed and analyzed telephone toll and subscriber

records and obtained historical cell site data that was used as evidence in my investigations.

Prior to my employment at the FBI, I was a state of Delaware Probation and Parole Officer for

approximately 6 years.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       4.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of the Hobbs Act, 18 U.S.C. 1951 have been committed by JOHN SMITH (SMITH).

There is also probable cause to search the information described in Attachment A for evidence of

these crimes as further described in Attachment B.

                                          PROBABLE CAL'SE

       5.      The FBI and the Philadelphia Police Department (PPD) are investigating SMITH

for a series of knifepoint robberies of commercial businesses. Based on that investigation, there

is probable cause to believe SMITH committed these robberies.

       6.      On July 6, 2018 at approximately 5:00 p.m., a black male wearing a gray hooded

sweatshirt attempted to rob a Boost Mobile store, located at 1202 E. Hunting Park Avenue,

Philadelphia, Pennsylvania. After walking past the store approximately 3 times, the individual

                                                  2
             Case 2:18-mj-01646 Document 1 Filed 10/17/18 Page 4 of 14



entered the busirn~ss and wielded a knife. An employee of the store, C.S., immediately hit the

panic alarm and told the individual he/she had done so. The individual fled the store without

taking anything. Video footage of the incident was recovered and showed a black male,
                      ,
approximately six feet tall, 30 years of age, with a medium build and a beard wearing a gray

hooded sweatshirt with "O.B.H." printed on it, tan shorts and blue and white sneakers.

       7.      On July 8, 2018 at approximately 9:17 p.m., a witness, J.A., who is an employee

of Royu Mini Market, 3878 Glendale Street, Philadelphia, Pennsylvania, reported that a black

male entered the store, holding a knife and stated "don't move, give me the money, if you move I

will stab you right now." The robber then stole $800 from the register and a carton of cigarettes

and ordered the employee to the ground. Video footage of the incident showed the man with

knife wearing a light colored hooded sweatshirt and blue New Balance sneakers with white trim.

PPD recovered a light colored sweatshirt, dark gray sweatpants, blue sneakers, a knife and two

five dollar bills from the rear alley of 3700 M Street (approximately .2 mile from Royu .'.\1ini

Market.)

       8.      On July 27, 2018 at approximately 9:48 p.m., a black male wearing a gray hooded

sweatshirt, light colored pants, a gray hat and black and white sneakers, entered the Little

Caesar's restaurant, 3668 Aramingo Avenue, Philadelphia, Pennsylvania, produced a knife and

demanded that an employee, J.B., open the register. The individual removed cash from the

register, stealing approximately $2,000 and fled the store.

       9.      On August 2, 2018 at approximately 6:40 p.m., a black male wearing a black

hooded sweatshirt, a black t-shirt with stars and "TIME TO SHINE" printed on it, gray

sweatpants and a gray baseball hat, entered the Boost .'.\1obile store, 3572 Frankford A venue,

Philadelphia, Pennsylvania, ran around the counter, produced a knife and swung it at an

                                                 3
              Case 2:18-mj-01646 Document 1 Filed 10/17/18 Page 5 of 14



employee, K.L. K.L. hit the panic button and the individual fled the store. The individual was

pursued by the employees of the store who saw the individual enter a silver Hyundai Sonata that

possibly had a dent and a paper temporary tag. PPD reviewed surveillance video from a local

business and observed the individual arrive in a silver Hyundai Sonata, with a paper

Pennsylvania in-transit tag of 0057-467 and a New Jersey inspection sticker. Images from the

video of the Hyundai Sonata were disseminated to the PPD 24th District.

        10.    On August 7, 2018 at approximately 3 :21 p.m., a black male entered a Cricket

Wireless store, 1300 E. Erie Avenue, Philadelphia, Pennsylvania, produced a knife, went behind

the counter and told an employee, Y.P., "give me all of the money or I'll stab you." The

individual took $800 from two registers and fled the store. Video surveillance showed the

individual wearing a blue-collared pullover sweatshirt with a tag on the back of the neck, gray

sweatpants, black and white Jordan sneakers and a white baseball cap with black trim on the

brim and stitching.

       11.     On August 7, 2018, the PPD was dispatched 1020 East Atlantic Street,

Philadelphia, Pennsylvania for a vehicle parked illegally. PPD recovered a silver 2009 Hyundai

Sonata, bearing Pennsylvania tag 0057-467, vehicle identification number (VN)

5NPEU46Fl 9H47943 l. The vehicle was towed by PPD.

       12.     PPD conducted a records check of the vehicle referenced in paragraphs 9 and 11

and found it had been sold to V.D. and S.F. PPD learned that S.F. had been robbed of this

vehicle on July 15, 2018 while delivering pizza.

       13.     On August 8, 2018, PPD executed a search warrant on the vehicle. PPD .

recovered a blue collared Polo pullover shirt with a tag on the back, black and white Jordan Nike

sneakers with red "23" on the heels and a 4 inch filet knife. As referenced in paragraph I 0, this

                                                   4
              Case 2:18-mj-01646 Document 1 Filed 10/17/18 Page 6 of 14



clothing is identical to the clothing worn by the robber of the Cricket Wireless store on August 7,

2018. PPD also recovered a paper receipt with handwritten information dated July 27, 2018

stating "Karl Smith, 8053 Fayette St. Phila, PA 19150" and a telephone number 215-436-3241

(SUBJECT PHONE). Through a database check, I determined that 215-436-3241 is a Metro

PCS phone number. Through a database check, PPD determined that SMITH was released from

the Curran-Fromhold Correctional Facility on July 3, 2018 and is the same approximate height

and weight as the individual committing the knifepoint robberies as described by the victims of

the those robberies.

                              VICTIM IDENTIFICATIONS OF SMITH

        14.    On August 9, 2018, PPD showed a photo array of six males, including SMITH to

Y.P. (the employee of the Cricket Wireless store referenced in paragraph IO.) Y.P. identified

SMITH as the individual who committed the robbery stating "that's him, I'm sure."

        15.    On August 9, 2018, PPD showed a photo array of six males, including SMITH to

J.A. (the employee of the Royu Mini Market referenced in paragraph 7.) J.A. identified S:'.\1ITH

as the individual who committed the robbery stating "this is him, he had a hood on at the time."

       16.     On August 9, 2018, PPD showed a photo array of six males including SMITH to

K.L. (the employee of the Boost :'.viobile store referenced in paragraph 9.) K.L. identified

SMITH as the individual who committed the robbery stating "he looks like the guy." When

asked by PPD if he/she was confident, K. L. stated "out of all of the them he looks like the guy.

When I looked at him, my whole body just tingled."

       17.     On August 9, 2018, PPD showed a photo array of six males including SMITH to

C.S. (the employee of the Boost Mobile store referenced in paragraph 6.) C.S. identified SMITH

as the person who attempted to rob the store stating "that looks exactly like him."

                                                 5
              Case 2:18-mj-01646 Document 1 Filed 10/17/18 Page 7 of 14



        18.     On August 9, 2018, PPD showed a photo array of six males including SMITH to

J.B. (the employee of the Little Caesar's referenced in paragraph 8.) J.B. identified SMITH as

the person who robbed the restaurant stating "I recognize his nose, lips and eyes."

        19.     In my training and experience, I have learned that Metro PCS is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including cell-site

data, also known as "tower/face information" or "cell tower/sector records." Cell-site data

identifies the "cell towers" (i.e., antenna towers covering specific geographic areas) that received

a radio signal from the cellular telephone and, in some cases, the "sector'' (i.e., faces of the

towers) to which the telephone connected. These towers are often a half-mile or more apart, even

in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower closest to

a wireless device does not necessarily serve every call made to or from that device. Accordingly,

cell-site data provides an approximate location of the cellular telephone but is typically less

precise than other types of location information, such as E-911 Phase II data or Global

Positioning Device ("GPS") data.

       20.     Based on my training and experience, I know that Metro PCS can collect cell-site

data about the SUBJECT PHO~E. I also know that wireless providers such as Metro PCS

typically collect and retain cell-site data pertaining to cellular phones to which they provide

service in their normal course of business in order to use this information for various business-

related purposes.

       21.     Based on my training and experience, I know that wireless providers such as

Metro PCS typically collect and retain information about their subscribers in their normal course

                                                   6
             Case 2:18-mj-01646 Document 1 Filed 10/17/18 Page 8 of 14



of business. This information can include basic personal information about the subscriber, such

as name and address, and the method(s) of payment (such as credit card account number)

provided by the subscriber to pay for wireless telephone service. I also know that wireless

providers such as Metro PCS typically collect and retain information about their subscribers' use

of the wireless service, such as records about calls or other communications sent or received by a

particular phone and other transactional records, in their normal course of business. In my

training and experience, this information may constitute evidence of the crimes under

investigation because the information can be used to identify the location of the SCBJECT

PHONE during the offenses described in this affidavit, the SCBJECT PHONE's user or users

and may assist in the identification of co-conspirators and/or victims.

       22.     On August 24, 2018, SMITH was arrested by PPD officers who recognized him

and were aware of a warrant for his arrest for the robberies described in this affidavit. SMITII

fled on foot and was apprehended after a pursuit. Further, when SMITH was arrested, officers

recovered the SUBJECT PHONE from his person. PPD turned this phone over to the FBI on

09/13/2018. Accordingly, your affiant believes it was likely that SMITH was in possession of

the SCBJECT PHONE when he committed the robberies described in this affidavit. If the

SCBJECT PHONE was in SMITH's possession during the robberies and was used by SMITH, it

would have communicated with the towers as described in Paragraph 19 of this affidavit.

                                ALTHORIZATION REQUEST

       23.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 C.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       24.     I further request that the Court direct Metro PCS to disclose to the government

any information described in Section I of Attachment B that is within its possession, custody, or

                                                 7
             Case 2:18-mj-01646 Document 1 Filed 10/17/18 Page 9 of 14



control. Because the warrant will be served on ~etro PCS who will then compile the requested

records at a time convenient to it, reasonable cause exists to permit the execution of the

requested warrant at any time in the day or night.

       25.     Under 18 U.S.C. §§ 2703(b)(l)(A) and 2703(c)(3), the government does not have

to notify the subscriber when it obtains a search warrant. When the government is not required to

give notice to the subscriber, 18 C.S.C. § 2705(b) allows the government to seek an order

precluding the provider from giving notice to the subscriber.

       26.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardize that investigation, including by giving

targets an opportunity to destroy or tamper with evidence, change patterns of behavior, notify

confederates, and flee from prosecution.

       27.     This Court has jurisdiction to issue the proposed Order because it is "a court of

competent jurisdiction," as defined in 18 U.S.C. § 2711. See 18 C.S.C. § 2703(a). Specifically,

the Court is a "district court of the United States (including any magistrate judge) that has

jurisdiction over the offense being investigated." See 18 C.S.C. § 2711(3)(A)(i).




                                                  8
                                                            Case 2:18-mj-01646 Document 1 Filed 10/17/18 Page 10 of 14



                                                                                           Respectfully submitted,

                                                                                           Sc~~~~-cr-~~-------~


                                                                                           Special Agent
                                                                                           Federal Bureau of Investigation



                                           Subscribed and sworn to before me on October         _j_z -/A, 2018._
                 . .... ,.·~y:r
             ~--::-'i..',:.S:.";...·..;,J~..,~--~
          ·.'~··           ;~,...... :'-.'·-     / ~/1
      . ..§-
        .                  ... ~<·., .. ''(\     ~
   '-'                                          ';_..11 -~                              ---
Bf                                         Thetioi}.orable Carol Sandra Moore Wells
~

                                                                 .~
              -~.                          UNFf.EG STATES MAGISTRATE JUDGE
                                                                     ..... ~



                                                       ,
IOji!lo."     ...,,                                    "         '
~~.            -:;3'                                    ~·           \;!'
 ~·"..          ,~"                                        ...       ~
   \';':.                                            \.
         ·,
            ·..~,.....           '' '\
                                            ., '\.

                .,.,;",;;   ~' '
                     . . ~,.t
                       ""·' ......
                         t
                                     ,,,·,,~ .
                                     ,
                                            ·\.·
                                         ....




                                                                                       9
           Case 2:18-mj-01646 Document 1 Filed 10/17/18 Page 11 of 14



                                      ATTACHME~T A


                                   Property to Be Searched


       This warrant applies to records and information associated with the cellular telephone

assigned call number (215) 436-3241, that are stored at premises controlled by Metro PCS ("the

Provider''), headquartered at 2250 Lakeside Boulevard, Richardson, Texas 75082.
             Case 2:18-mj-01646 Document 1 Filed 10/17/18 Page 12 of 14



                                          ATTACHME~TB

                                    Particular Things to be Seized

   I.       Information to be Disclosed by the Provider

         To the extent that the information described in Attachment A is within the possession,

   custody, or control of the Provider, including any information that has been deleted, but is

   still available to the Provider, or that has been preserved pursuant to a request made under 18

   G.S.C. § 2703(f), the Provider is required to disclose to the government the following

   information pertaining to the Account listed in Attachment A:

            a. All records and other information (not including the contents of communications)

                relating to wire and electronic communications sent or received by the Account,

                for the time period July 6, 2018 to the present including:

                     1.   the date and time of the communication, the method of the

                          communication, and the source and destination of the communication

                          (such as the source and destination telephone numbers (call detail

                          records)), e-mail addresses, and IP addresses); and

                    11.   information regarding the cell towers and sectors, including physical

                          location, through which the communications were sent and received.

   II.      Information to be Seized by the Government

         All information described above in Section I that constitutes evidence of violations of 18

C.S.C. 1951 involving JOHN SMITH during the period July 6, 2018 to the present.




                                                   2
            Case 2:18-mj-01646 Document 1 Filed 10/17/18 Page 13 of 14



                   CERTIFICATE OF AL'THENTICITY OF DOMESTIC
                    RECORDS PURSl.JA~T TO FEDERAL RULES OF
                           EVIDENCE 902(11) AND 902(13)


        I, _ _ _ _ _ __                    _ _ _ _ ~ attest, under penalties of perjury by the laws
                                Name




of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in


this certification is true and correct. I am employed by _ _ _ _ _ _ _
                                                                                       Entity



(hereinafter "the entity"), and my title is __ __ _ __ __ __ _ ___ . I am qualified
                                                                              Title




to authenticate the records attached hereto because I am familiar with how the records were


created, managed, stored, and retrieved. I state that the records attached hereto are true


duplicates of the original records in the custody of the provider. The attached records consist of



------                  ---            -    ---             -    - - - - - - - - - . I further state that:
                   Generally describe records (pages/CDs or DVDs/megabytes)




       a.      all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of the entity, and they were made by the entity as a regular practice; and
            Case 2:18-mj-01646 Document 1 Filed 10/17/18 Page 14 of 14



       b.      such records were generated by the entity's electronic process or system that

produces an accurate result; and

       c.      the records were copied from electronic device(s), storage medium(s), or file(s)

in the custody of the entity in a manner to ensure that they are true duplicates of the original

records.

       I further state that this certification is intended to satisfy Rules 902( 11) and 902( 13) of

the Federal Rules of Evidence.




Date                                  Signature




                                                  2
